Citation Nr: 9914036	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-10 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran has active duty from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to a certificate of 
eligibility for financial assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment.


FINDING OF FACT

The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of a service-connected disability.


CONCLUSION OF LAW

The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A.           
§§ 3901, 3902, 5107(a) (West 1991); 38 C.F.R. §§ 3.808, 4.63 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially argues that his upper and lower 
extremities are so impaired due to his service-connected 
disabilities that he is eligible for financial assistance for 
the purchase of adaptive equipment.  At his hearings, held in 
September 1998 and March 1999, he stated that he requires 
crutches to walk even a short distance and that he is 
otherwise confined to a wheelchair or a scooter to move about 
within his house.  He further stated that he has lost a great 
deal of use of his right arm and hand, and that he requires 
the use of a bedside commode and a special shower chair.  

The veteran has been granted service connection for 
"psychological factors affecting physical condition; 
bilateral cervical and bilateral lumbar radiculopathy with 
headaches," evaluated as 50 percent disabling, lumbar strain 
with lumbar radiculopathy L5-S1, bilateral, evaluated as 40 
percent disabling, cervical strain with cervical 
radiculopathy C7-8, T1, evaluated as 40 percent disabling, 
and right facial nerve palsy, evaluated as 20 percent 
disabling.  

A VA spine examination report, dated in May 1997, shows that 
the veteran complained of constant pain.  On examination, he 
was noted to be obese, at 5'7" and 260 pounds.  There were 
no postural abnormalities and no fixed deformity.  There was 
no spasm of atrophy in the muscles.  The back had forward 
flexion to 20 degrees, and backward extension to 25 degrees.  
Left lateral flexion was to 30 degrees and right lateral 
flexion was to 10 degrees.  Rotation was to 30 degrees, 
bilaterally.  There was no objective evidence of pain on 
motion.  Deep tendon reflexes were normoactive, with gross 
sensation present except for decreased sensation in the C5/8 
dermatome on the right upper extremity, and at the L5-S1 
dermatome extending down the right leg to the inner toes.  
Upper extremity strength was 5/5 on the left and 4/5 on the 
right.  Lower extremity strength was 5/5 on the left and 4/5 
on the right.  The veteran could stand on his toes and heels, 
and could squat.   X-rays of the cervical spine revealed 
severe degenerative changes from C4 through C7 with 
significant loss of disc space, predominantly at C6-7.  X-
rays of the lumbosacral spine revealed no acute or bony 
abnormalities.  Vertebral body alignment was within normal 
limits, as was disc space.  The diagnoses were cervical pain 
with degenerative joint disease/degenerative disc disease and 
right radiculopathy, and lumbosacral pain without 
degenerative joint disease/degenerative disc disease and 
right radiculopathy.  The examiner stated that the veteran 
had full motor use of both upper and lower extremities, with 
some decreased sensation.

A VA progress note, dated in September 1996, shows that the 
veteran was referred for an assessment for power scooter.  
The assessment was severe musculoskeletal neurological 
dysfunction.  It was determined that he should be issued a 
power scooter and hand-held shower and a shower chair.  Other 
VA outpatient records, dated in 1996, are remarkable for a 
notation showing that the veteran complained that he could 
not push himself in his wheelchair, and that his lumbosacral 
radiculopathy sometimes made walking difficult.  He was 
recommended for a powered wheelchair. The pertinent medical 
data in April and August 1996 referred to weakness in the 
lower and upper extremities and inability to push himself in 
a manually operated wheelchair.  There were no findings or 
notations indicating a loss of use of any extremity. The 
impressions noted several nonservice-connected disabilities, 
specifically, non-insulin dependent diabetes, hypertension 
and gout.

In June 1997, the RO determined that no evidence had been 
presented which showed that the veteran met the relevant 
criteria, and denied the claim of entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment.  

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808. 

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63 (1998).   For adaptive equipment 
eligibility only, a showing of ankylosis of one or both knees 
or one or both hips is sufficient.  38 U.S.C.A. § 3902; 
38 C.F.R. § 3.808(b)(1)(iv).
  
The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  Although the evidence 
shows that the veteran has cervical pain with degenerative 
joint disease/degenerative disc disease and right 
radiculopathy, and lumbosacral pain, the evidence also shows 
that the veteran had full motor use of both upper and lower 
extremities, with some decreased sensation.  In addition, 
there is nothing in the claims file to support a conclusion 
that the veteran's service-connected disabilities have 
resulted in ankylosis of a knee or hip, the loss, or loss of 
use of, a foot or a hand, or permanent impairment of vision 
of both eyes to the required specified degree.  In this 
regard, while the Board has considered the VA records which 
show that the veteran has been recommended for a powered 
wheelchair as well as a scooter, these reports are devoid of 
clinical findings which show the required criteria have been 
met. The fact is they do not provide any findings to suggest 
a degree of impairment resulting in loss of use.  
Accordingly, the Board must find that the preponderance of 
the evidence is against the veteran's claim, and that 
entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment must be denied.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. §§ 3.808, 4.63. 

The Board has considered the veteran's argument that he has 
effectively lost the use of his right arm and right hand, and 
his lower extremities.  However, the Board must conclude that 
the evidence does not show that he has a loss of actual 
remaining function of the right hand or either foot due to 
his service-connected disabilities such that he would be 
equally well served by an amputation stump at the site of 
election below the right elbow, or either knee, with use of a 
suitable prosthesis.  See 38 C.F.R. §§ 3.350(a)(2)(i); 4.63.

The Board has also considered the veteran's argument that his 
May 1997 VA examination was inadequate because it allegedly 
lasted only a few minutes, and contains findings which are 
inaccurate.  However, the Board declines to find that the May 
1997 examination report is inadequate.  In this case, a 
review of the examination report shows that range of motion 
studies for the veteran's back were recorded, and that he was 
given a full neurological examination, to include recordings 
of findings pertaining to strength and sensation.  The 
veteran's cervical spine and lumbar spine were X-rayed.  The 
diagnoses were cervical pain with degenerative joint 
disease/degenerative disc disease and right radiculopathy, 
and lumbosacral pain without degenerative joint 
disease/degenerative disc disease and right radiculopathy, 
and the Board notes there is no medical evidence in the 
claims file which contradicts these diagnoses.  In 
particular, the May 1997 findings are consistent with earlier 
VA outpatient and hospital reports, dated in March and April 
of 1993.  These reports show inter alia that the veteran had 
4/5 strength, or better, in his extremities, average deep 
tendon reflexes, a normal gait, and mild chronic cervical 
radiculopathy or cervical stenosis.  Further, as mentioned 
earlier, even the outpatient reports in 1996 are not helpful 
to the veteran's claim.  Accordingly, the Board finds that 
there is no basis to find that the veteran's May 1997 
examination was inadequate, or that a remand for a new 
examination is required.  The Board finds that the medical 
record is more persuasive than the veteran's testimony at his 
hearing.

In summary, the clinical findings do not show that the 
veteran has met the applicable criteria at this time.  Based 
on the foregoing discussion, the claim of entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

  

ORDER
 
Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

